Douglas, J.,
concurring. I concur in the well-reasoned opinion and in the judgment of the majority. I write separately only to make the point that in this case, or as soon as is practicable hereafter, we should revisit our decision in State Farm Mut. Auto. Ins. Co. v. Webb (1990), 54 Ohio St.3d 61, 562 N.E.2d 132. While not directly pertinent to the facts and decision in the case now before us, the facts and outcome do, ultimately, raise the Webb issue.
*430In the case at bar, Herron, as so well explained by Justice Resnick, is immune from suit by Donnelly because, and only because, of R.C. 4123.741. On this basis (R.C. 4123.741) and on the authority of Webb, Herron’s liability carrier can deny coverage for Donnelly’s injury, notwithstanding Herron’s negligence in operating his vehicle and injuring Donnelly. To me then, that makes Herron an uninsured motorist and Donnelly, if he has uninsured motorist coverage in his own automobile liability policy, should be able to access his own uninsured motorist coverage to compensate for his injuries caused by the uninsured driver, Herron. I rely, in support of this proposition, on former R.C. 3937.18(D), which provides that “[f]or the purpose of this section, [R.C. 3937.18(A)(1) and (2) ] a motor vehicle is uninsured if the liability insurer denies coverage * * (Emphasis added.) Further, R.C. 3937.18(F) provides that “[t]he coverages required by this section [R.C. 3937.18(A)(1) and (2) ] shall not be made subject to an exclusion of reduction in amount because of any workers’ compensation benefits payable as a result of the same injury or death.” See, also, Webb at 73, 562 N.E.2d at 142-143 (Douglas, J., dissenting).
Thus, in the case now before us, I would go further and make it clear that our holding should not be, considering Webb, construed to be a bar to Donnelly’s recovering under his own uninsured motorist policy (if he has such coverage) for the injuries he received due to the negligence of the tortfeasor, Herron.
Accordingly, I respectfully concur.
Pfeifer, J., concurs in the foregoing concurring opinion.